The scire facias set out a judgment for £268. The record produced was of a judgment confessed in the old form, as follows: —
"Hugh Latimer, surviving administrator of Mary Richardson, deceased vs. John Vandever. Debt without writ. The defendant, by James M. Broom his attorney specially constituted, comes and confesses judgment to the plaintiff for the sum in the narr., with costs, c. June 7, 1806. Before
                                                HUGH W. RITCHIE, Proth'y.
Real debt, £134. Interest from March 10, 1795."
The narr. could not be found, and the plaintiff not being able to resist the plea of nul tiel record, or to go on with his present sci. fa. moved the court for leave to file a narr. nunc pro tunc, and to continue the cause for that purpose, which was granted without hesitation.